Name: Commission Implementing Decision (EU) 2017/675 of 7 April 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria (notified under document C(2017) 2432) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Africa;  trade policy;  means of agricultural production;  organisation of transport;  tariff policy;  agricultural policy;  agricultural activity;  environmental policy
 Date Published: 2017-04-08

 8.4.2017 EN Official Journal of the European Union L 97/31 COMMISSION IMPLEMENTING DECISION (EU) 2017/675 of 7 April 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria (notified under document C(2017) 2432) (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(5) thereof, Whereas: (1) Directive 91/496/EEC lays down the principles of veterinary checks on animals entering the Union from third countries. It lays down the measures which can be adopted by the Commission, if a disease liable to present a serious threat to animal or public health manifests itself or spreads in the territory of a third country. (2) Directive 97/78/EC lays down the principles of veterinary checks on products entering the Union from third countries. It lays down the measures which can be adopted by the Commission, if a disease liable to present a serious threat to animal or public health manifests itself or spreads in the territory of a third country. (3) Foot-and-mouth disease is one of the most contagious diseases of cattle, sheep, goats and pigs. The virus causing the disease has the potential for rapid spread, notably through products obtained from infected animals and contaminated inanimated objects including means of transport like livestock vehicles. The virus can also persist in a contaminated environment outside the host animal for several weeks depending on the temperature. (4) On 31 March 2017 Algeria notified to the World Organisation for Animal Health (OIE) the confirmation of an outbreak of foot-and-mouth disease of serotype A in the western part of its territory. The immediate notification mentions no other measures than vaccination to control the disease. (5) The presence of foot-and-mouth disease in Algeria is liable to constitute a serious risk to the livestock population of the Union. (6) The foot-and-mouth disease situation in Algeria remains uncertain and a significant number of consignments of live bovine animals is exported from EU Member States to that country. (7) Therefore, the foot-and-mouth disease situation in Algeria requires to adopt protection measures at Union level which take into account the survival of the foot-and-mouth disease virus in the environment and potential transmission routes of that virus. (8) Livestock vehicles and vessels used for the transport of live animals to Algeria may be contaminated with the foot-and-mouth disease virus in those countries and therefore constitute a risk of introducing the disease upon their return to the Union. (9) Appropriate cleansing and disinfection of livestock vehicles and vessels is the most appropriate way to reduce the risk of rapid virus transmission over large distances. (10) It is therefore appropriate to ensure that all livestock vehicles and vessels which have transported live animals to destinations in Algeria are appropriately cleansed and disinfected and that such cleansing and disinfection is properly documented in a declaration to be submitted by the operator or driver to the competent authority at the point of entry into the Union. (11) In addition, as Morocco and Tunisia are potential countries of transit for the livestock vehicles returning from Algeria to the Union, those measures should also be applicable to vehicles and vessels from Algeria and transiting through those countries. (12) The operator or driver should ensure that for each livestock vehicle and vessel which has transported live animals to destinations in Algeria, a cleansing and disinfection certificate is retained for a minimum period of three years. (13) Member States should also have the possibility to subject vehicles which transport feed from or have transported feed to infected countries, and for which a significant risk of introduction of foot-and-mouth disease into the territory of the Union cannot be excluded, to on-the-spot disinfection of the wheels or any other part of the vehicle deemed necessary to mitigate that risk. (14) The measures provided for by this Decision should apply for a period of time which allows a full evaluation of the evolution of the foot-and-mouth disease in the affected areas. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 For the purpose of this Decision, livestock vehicle or livestock vessel means any vehicle or vessel being used or which has been used for the transport of live terrestrial animals. Article 2 1. Member States shall ensure that the operator or driver of a livestock vehicle or livestock vessel on arrival from Algeria, either directly or after transiting through Morocco or Tunisia, provides to the competent authority of the Member State at the point of entry in the Union information showing that the livestock or loading compartment, where applicable the truck body, the loading ramp, the equipment having been in contact with animals, the wheels and the driver's cabin and protective clothes/boots used during unloading have been cleansed and disinfected after the last unloading of animals. 2. The information referred to in paragraph 1 shall be included in a declaration completed in accordance with the model set out in Annex I or in any other equivalent format which includes at least the information set out in that model. 3. The original of the declaration referred to in paragraph 2 shall be kept by the competent authority for a period of three years. Article 3 1. The competent authority of the Member State of the point of entry into the Union shall visually check livestock vehicles coming from Algeria, either directly or after transiting through Morocco or Tunisia, in order to determine whether they have been satisfactorily cleansed and disinfected. 2. The competent authority of the Member State responsible for the issuing of the animal health certificate for imports into Algeria of live animals to be loaded shall visually check livestock vessels in order to determine whether they have been satisfactorily cleansed and disinfected prior to loading the animals. 3. Where the checks referred to in paragraphs 1 and 2 show that cleansing and disinfection have been satisfactorily carried out or where the competent authorities have in addition to the measures provided for in paragraph 1 ordered, organised and carried out additional disinfection of previously cleansed livestock vehicles or vessels, the competent authority shall attest that fact by issuing a certificate in accordance with the model set out in Annex II. 4. Where the checks referred to in paragraph 1 and 2 show that cleansing and disinfection of the livestock vehicle or vessel have not been satisfactorily carried out, the competent authority shall take one of the following measures: (a) subject the livestock vehicle or vessel to proper cleansing and disinfection at a place designated by the competent authority, as close as possible to the point of entry into the Member State concerned and issue the certificate referred to in paragraph 3; (b) where there is no suitable facility for the cleansing and disinfection in the vicinity of the point of entry or where there is a risk that residual animal products may escape from the uncleansed livestock vehicle or vessel: (i) refuse the entry into the Union of the livestock vehicle or vessel; or (ii) perform a preliminary on-the-spot disinfection of the livestock vehicle or vessel not satisfactorily cleansed and disinfected pending the application of the measures provided for in point (a). 5. The original of the certificate referred to in paragraph 3 shall be kept by the operator or driver of the livestock vehicle for a period of three years. A copy of that certificate shall be kept by the competent authority for a period of three years. Article 4 The competent authority of the Member State of the point of entry into the Union may subject any vehicle having transported feed from or having transported feed to Algeria for which a significant risk of introduction of foot-and-mouth disease into the Union cannot be excluded to on-the-spot disinfection of the wheels or any other part of the vehicle deemed necessary to mitigate that risk. Article 5 This Decision shall apply until 30 April 2018. Article 6 This Decision is addressed to the Member States. Done at Brussels, 7 April 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. ANNEX I Model declaration to be provided by the operator/driver of the livestock vehicle/vessel coming from Algeria and from Algeria passing through Morocco or Tunisia I, the operator/driver of the livestock vehicle/vessel ¦ (1) declare that:  The most recent unloading of animals and feed took place at: Country, region, place Date (dd.mm.yyyy) Time (hh:mm)  Following unloading, the livestock vehicle/vessel was subject to cleansing and disinfection. The cleansing and disinfection included the livestock or loading compartment, [the truck body,] (2) the loading ramp, the equipment having been in contact with animals, the wheels and the driver's cabin and protective clothes/boots used during unloading.  The cleansing and disinfection took place: Country, region, place Date (dd.mm.yyyy) Time (hh:mm)  The disinfectant has been used at the concentrations recommended by the manufacturer (3): ¦  The next loading of animals will take place at: Country, region, place Date (dd.mm.yy) Time (hh:mm) Date Place Signature of the operator/driver Name of operator/driver of the livestock vehicle and its business address (in block letters) (1) Insert number of registration plate/identification of the livestock vehicle/vessel. (2) Delete if not applicable. (3) Indicate the substance and its concentration. ANNEX II Model cleansing and disinfection certificate for livestock vehicles/vessels coming from Algeria and from Algeria passing through Morocco or Tunisia I, the undersigned official certify that I have checked: 1. the livestock vehicle(s)/vessel(s) with the registration plate(s)/identification ¦ (1) today and by visual control found the livestock or loading compartment, [the truck body] (2), the loading ramp, the equipment having been in contact with animals, the wheels and the driver's cabin and protective clothes/boots used during unloading satisfactorily cleansed. 2. the information presented in the form of a declaration as set out in Annex I to Commission Implementing Decision (EU) 2017/675 (3) or in another equivalent form covering the items set out in Annex I to Implementing Decision (EU) 2017/675. Date Time Place Competent authority Signature of the official (*1) Stamp: Name in block letters: ¦ (1) Insert number(s) of registration plate/identification of the livestock vehicle(s)/vessel(s). (2) Delete if not applicable. (3) Commission Implementing Decision (EU) 2017/675 of 7 April 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria (OJ L 97, 8.4.2017, p. 31). (*1) The colour of the stamp and of the signature must be different from that of the printing.